Title: To George Washington from Major General William Heath, 8 February 1780
From: Heath, William
To: Washington, George


          
            Dear General,
            Highlands [N.Y.] February 8th 1780
          
          I have been honor’d with yours of 1st 2’d & 5th Instant. I am happy to hear that Some relief of Flour may be expected from Easton and Sussex County. We are impatiently looking out for it’s arrival. The patience, temper and spirit of the Troops under

their distresses, are scarcely conceivable. I believe there is not such an other body of men in the World.
          I shall make particular enquiry respecting the delinquency in the returns. a punctual and prompt compliance have always been enjoined—those orders Shall be repeated and enforced.
          The River is frozen from this place down to new york, except between Phillips’s & fort Washington.
          By two deserters who left New york the last friday, I learn that the Enemy had drawn four days provisions the day before they came away, and were held in readiness to march at a moments notice—Were to carry only their Blankets—&c.—the talk was, they were going to morristown. perhaps they may have intentions this way, or perhaps only to keep the Troops alert and ready for action at home. The Cannon were ready &c. Should they come this way we are ready for them and altho’ destitute of Bread will give them a warm reception.
          Before the kind caution from your Excellency, Patroles were kept down the River and every precaution enjoined to guard against surprise.
          In Case of alarm, the 1st Massachusetts Regt goes to Constitution Island. the 4th to the Redoubts on the heights East side the River—the 3d 5th 6th 13th & 15th are to reinforce the Garrison of west point &c. or act as occasion may require.
          I have furnished Capt. Leigh of Genl Poor’s Brigade with 5,000 of the 50,000 Dollars Sent here for the recruiting Service, being as much as could be spared, the Regiments here having large Sums due to the men reinlisted.
          The Honorable the General Assembly of the State of Massachusetts bay have been pleased to promote Andrew Peters Esqr. to be Lt Colo. of the 15th & William Hull Esqr. to be lieutenant Colo. of the 3d Massachusetts Regiments—Nothing is Said about Major Cogswell. I have the honor to be With the greatest respect Your Excellencys Most obedt Servt
          
            W. Heath
          
        